Citation Nr: 0026003	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-04 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to a rating in excess of zero percent for 
status post fracture of the right little finger.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active duty for training from October 1962 to 
April 1963 and active service from May 1963 to April 1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in part of which the 
regional office (RO) denied entitlement to service connection 
for hypertension and sinusitis, and assigned a rating of zero 
percent for status post fracture of the right little finger.

The Board notes that the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court), in Fenderson v. West, 12 Vet. 
App. 119 (1999) held, in part, that the RO never issued a SOC 
concerning a claimed disability, as the document adding that 
issue to the appeal mistakenly treated claim as one for an 
increased evaluation for service-connected disability rather 
than as a disagreement with the original rating award, which 
is what it was.  Fenderson involved a situation in which the 
Board had concluded that the appeal as to the issue involving 
the right testicle was not properly before it, on the basis 
that a substantive appeal had not been filed. 

This case differs from Fenderson in that the appellant did 
file a timely substantive appeal concerning the initial 
rating to be assigned for the disability at issue.  The SOC 
did provide him with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of the initial disability evaluation.  The 
appellant's timely substantive appeal clearly indicated that 
he knew that the appeal was from the RO's initial assignment 
of a disability evaluation.  The Board observes that the 
Court, in Fenderson, did not specify a formulation of the 
issue that would be satisfactory, but only distinguished the 
situation of filing a NOD following the grant of service 
connection and the initial assignment of a disability 
evaluation from that of filing a NOD from the denial of a 
claim for increase.  Moreover, the appellant in this case has 
clearly indicated that what he seeks is the assignment of a 
higher disability evaluation.  Consequently, the Board sees 
no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of a higher disability evaluation for the service-
connected right little finger disability.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Therefore, the Board will not 
remand this matter solely for a re-characterization of the 
issue in a new SOC.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The record contains no competent medical evidence of a 
nexus between the veteran's current disability from 
hypertension and any disease or injury he incurred during his 
active military service.

2.  The record contains no evidence that the veteran had 
sinusitis during his active military service, no competent 
medical evidence that he has current disability from 
sinusitis, and no competent medical evidence of a nexus 
between the symptoms he claims are sinusitis and any disease 
or injury he incurred during his active military service.

3.  The veteran's disability from status post fracture of the 
right little finger is manifested by mildly diminished grip 
strength with prolonged gripping, slight limitation of motion 
in opposing the thumb, and subjective complaints of pain in 
the finger.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).

2.  The claim of entitlement to service connection for 
sinusitis is not well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303 (1999).

3.  The criteria for a rating in excess of zero percent for 
status post fracture of the right little finger have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, 
Diagnostic Code 5156, 5227 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops hypertension to a degree of disability of 
10 percent or more within one year of separation from such 
service, such disease shall be presumed to have been incurred 
in service.  With chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claims of entitlement to service connection for 
hypertension and sinusitis are not well grounded.  Although 
the RO did not specifically state that it denied the claim 
for hypertension on the basis that it was not well grounded, 
the Board concludes that this error was not prejudicial to 
the claimant.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(deciding that the remedy for the Board's deciding on the 
merits a claim that is not well grounded should be 
affirmance, on the basis of nonprejudicial error).  While the 
RO denied service connection on the merits, the Board 
concludes that denying the claim because the claim is not 
well grounded is not prejudicial to the appellant, as the 
appellant's arguments concerning the merits of the claim 
included, at least by inference, the argument that sufficient 
evidence to establish a well-grounded claim is of record.  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning whether or not the claim is well 
grounded.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in the claims form he 
completed, in its notice of rating decision dated in November 
1998, and in the statement of the case and supplemental 
statement of the case.  The discussion below informs the 
veteran of the types of evidence lacking, and which he should 
submit for a well-grounded claim.  Unlike the situation in 
Robinette, in this case the veteran has not advised VA of the 
existence of any particular evidence which, if obtained, 
would render his claim well-grounded.

A.  Hypertension

The veteran has current disability from hypertension.  The 
diagnosis of hypertension was among those reported after a VA 
examination in September 1998.

The veteran testified in July 2000 that he had frequent 
headaches during his active military service.  He asserted 
that he was told that he had high blood pressure.  He also 
asserted that he was told after his separation from service 
that he had hypertension.  He stated that he was prescribed 
blood pressure medication for the first time in the 1970's.

Service medical records show that in February 1965, the 
veteran sought medical treatment for a headache which had 
lasted two to three days.  His blood pressure was 150/100.  
The veteran denied a personal and family history of 
hypertension.  An examiner noted an impression of 
hypertension and instructed the veteran to return for a 
beginning work-up.  Notes dated two days later indicated that 
the headache had subsided.  The veteran blood pressure was 
160/110.  Laboratory and diagnostic studies were ordered.  
However, the records contained in the claims folder do not 
contain any indication that such tests were performed.  At 
the time of his medical examination for separation from 
service, the veteran denied a history of high or low blood 
pressure, frequent or severe headache, dizziness, and 
fainting spells.  His blood pressure was reported to be 
120/80.

As noted above, the claims filed contains copies of private 
medical records.  The earliest dated of such records was 
generated in June 1980 and refers to history of high blood 
pressure.  Subsequent medical records confirm the diagnosis 
of hypertension.  None of such records indicate any 
relationship between the veteran current disability from 
hypertension and any disease or injury he incurred during his 
active military service.

The Board finds that the record contains no competent medical 
evidence or opinion which links the veteran's current 
disability from hypertension to any disease or injury he 
incurred during his active military service.  The third 
element of the Caluza analysis, that is, evidence of nexus, 
is not satisfied.  Therefore, the Board concludes that the 
claim for service connection for hypertension is not well 
grounded.


B.  Sinusitis

The veteran claims to have current disability from sinusitis.  
He testified in July 2000 that he was not diagnosed to have 
sinusitis in service.  He had attributed the symptoms he 
identified as sinusitis to being exposed to cold weather 
during his basic training in October 1962.  He stated that he 
treated himself by taking over-the-counter medication.  More 
recently, he had been prescribed Claritin.

Service medical records do not show a diagnosis of sinusitis.  
In a report dated contemporaneously with his medical 
examination for separation from service in 1966, the veteran 
denied a history of sinusitis and ear, nose, and throat 
trouble.  The examination report does not indicate a finding 
of abnormal sinuses.

Further, the record contains no competent medical evidence 
that the veteran has current disability from sinusitis.  No 
clinical findings or diagnosis of sinusitis were reported  
after the September 1998 VA medical examination, despite the 
veteran having given a history of longstanding sinusitis.  A 
sinus X-ray taken in May 1987 was suggestive of mild, diffuse 
mucosal thickening in the left maxillary antrum; correlation 
with clinical evidence of sinusitis was indicated.  The 
record contains no corresponding diagnosis of sinusitis.

However, even were it conceded that the veteran has current 
disability from sinusitis, the record contains no competent 
medical evidence that such current disability is related to 
any disease or injury the veteran incurred during his active 
military service.  None of the three elements of the Caluza 
analysis is satisfied.  Therefore, the Board concludes that 
the claim for service connection for sinusitis is not well 
grounded.

II.  Increased Rating for Status Post Fracture of Right 
Little Finger

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  When a claimant is awarded service connection 
for a disability and 

subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. 
App. 218 (1995).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  When 
utilizing the rating schedules, when an unlisted condition is 
encountered, the VA is permitted to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1999).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1999).

The veteran was granted entitlement to service connection for 
status post fracture of the right little finger by the RO's 
November 1998 rating decision.  The associated disability was 
rated zero percent disabling pursuant to Diagnostic Code 
5227.  Under that diagnostic code, ankylosis of any finger 
other than the index, middle finger, or thumb, is rated zero 
percent disabling.  According to the Note preceding 
Diagnostic Code 5220, where motion is possible to within 2 
inches (5.1 cm.) of the median transverse fold of the palm, 
the rating will be for favorable ankylosis, otherwise 
unfavorable.  Unfavorable ankylosis is rated as amputation.  
Amputation of the little finger is rated 10 percent disabling 
under Diagnostic Code 5156 where there is no resection of the 
metacarpal.  Where there is metacarpal resection with more 
than half of the bone lost, a 20 percent rating is assigned.

The veteran testified in July 2000 that his right little 
finger was stiff and caused him to have weakened gripping 
ability in his right hand.  He stated that he had difficulty 
holding things and reaching for things.

During the September 1998 VA examination, the veteran told 
the examiner that he was unable to pick up wrenches.  He 
complained that his right little finger was painful all the 
time.  On examination, there was no gross deformity.  Grip 
strength was 5/5 but deteriorated to 4/5 after long grip.  
Pinch grip was 5/5.  All fingers flexed to the palmar crease.  
Fingers two, three, and four readily opposed the thumb.  The 
fifth finger only came to within one centimeter of the thumb.  
The examiner reported that there was mild to moderate loss of 
function due to pain.  An X-ray of the right hand showed an 
old healed fracture.  The reported diagnosis was status post 
fracture of the right hand.

The private medical records contained in the claims folder do 
not show treatment for the veteran's disability associated 
with residuals of fracture of the right little finger.

The Board has reviewed the entire record and finds that the 
veteran's disability from status post fracture of the right 
little finger is manifested by mildly diminished grip 
strength on prolonged gripping, slight limitation of motion 
in opposing the finger to the thumb, and subjective 
complaints of pain in the finger.  When this symptomatology 
is considered in light of the schedular criteria, the Board 
finds that this functional loss not equivalent to, but is 
less than, that associated with extremely unfavorable 
ankylosis or amputation of the finger without resection of 
the metacarpal.  Therefore, the Board concludes that the 
criteria for a schedular rating in excess of zero percent 
have not been met.

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  In the absence of clinical findings of 
ankylosis, the veteran's disability from status post fracture 
of the right little finger, as discussed above, does not 
approximate the criteria for the next higher schedular rating 
of 10 percent.

In evaluating disability of the musculoskeletal system, the 
Board must take into account the functional impairment that 
may be attributed to pain or weakness. 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1999); DeLuca v. Brown, 8 Vet. App. 202, 205-6 
(1995).  Factors listed in 38 C.F.R. § 4.45 include less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  In this case, the veteran's statements and 
the clinical findings concerning his impairment focus 
primarily on finger pain and mild loss of prolonged grip 
strength.  However, only minimal functional impairment has 
been clinically identified.  The evidence as a whole, does 
not describe the presence of such additional factors as to 
warrant a higher rating than the one assigned by this 
decision of the Board. 

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher ratings are provided 
ankylosis of the little finger, but the medical evidence 
reflects that the required manifestations are not present in 
this case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for right 
little finger disorder, nor is it shown that such disorders 
otherwise so markedly interfere with employment as to render 
impractical the application of regular schedular standards.  
There is no evidence that the impairment resulting solely 
from such disorder warrants extra-schedular consideration.  
Rather, for the reasons noted above, the Board concludes that 
the impairments resulting from status post fracture of the 
right little finger is adequately compensated by the 
schedular evaluations provided by this decision.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.

ORDER

Service connection is denied for hypertension.
Service connection is denied for sinusitis.
A rating in excess of zero percent for status post fracture 
of the right little finger is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


